     Case 3:20-cv-00313-N Document 22 Filed 12/01/20            Page 1 of 6 PageID 93



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

FELESIA HAMILTON, et al.                      §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §         Civil Action No. 3:20-CV-00313-N
                                              §
DALLAS COUNTY,                                §
                                              §
       Defendant.                             §

                      MEMORANDUM OPINION AND ORDER

       This Order addresses Defendant Dallas County’s motion to dismiss pursuant to Rule

12(b)(6) [8]. Because Plaintiffs have failed to state a claim upon which relief can be

granted, the Court grants Dallas County’s motion. The Court grants Plaintiffs leave to

amend their complaint.

                               I. ORIGINS OF THE DISPUTE

       Plaintiffs are female Detention Service Officers at the Dallas County jail. Plaintiffs’

complaint raises claims of discrimination in violation of Title VII of the Civil Rights Act

of 1964 and the Texas Employment Discrimination Act, also referred to as the Texas

Commission on Human Rights Act (“TCHRA”). Plaintiffs allege that Dallas County used

a discriminatory work scheduling policy that gave only male employees full weekends off.

Plaintiffs allege that they received less preferred days off, namely, weekdays or partial

weekends. On June 4, 2020, Dallas County filed this motion to dismiss pursuant to Rule

12(b)(6).



MEMORANDUM OPINION AND ORDER – PAGE 1
   Case 3:20-cv-00313-N Document 22 Filed 12/01/20               Page 2 of 6 PageID 94



                           II. RULE 12(B)(6) LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a claim if the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6).

When considering a Rule 12(b)(6) motion to dismiss, a court must determine whether the

plaintiff has asserted a legally sufficient claim for relief. Blackburn v. City of Marshall, 42

F.3d 925, 931 (5th Cir. 1995). A viable complaint must include “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). To meet this “facial plausibility” standard, a plaintiff must “plead[] factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court generally

accepts well-pleaded facts as true and construes the complaint in the light most favorable

to the plaintiff. Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012). But a court

does not accept as true “conclusory allegations, unwarranted factual inferences, or legal

conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007). A plaintiff

must provide “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555. “Factual allegations must be

enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Id. (internal citations omitted).

                 III. THE COURT GRANTS DALLAS COUNTY’S MOTION

       To establish a prima facie case of discrimination under Title VII, a plaintiff must

show that, among other requirements, she was subject to an adverse employment action.

See Haire v. Bd. of Supervisors of La. State Univ., 719 F.3d 356, 363 (5th Cir. 2013).

MEMORANDUM OPINION AND ORDER – PAGE 2
   Case 3:20-cv-00313-N Document 22 Filed 12/01/20             Page 3 of 6 PageID 95



Dallas County argues that Plaintiffs have not established that they suffered an “adverse

employment action” because Dallas County’s alleged work scheduling policy does not

affect the job duties, compensation, or benefits of the Plaintiffs. See Pegram v. Honeywell,

Inc., 361 F.3d 272, 282 (5th Cir. 2004). Plaintiffs respond that the facially discriminatory

work scheduling policy makes their jobs “objectively worse” and thus constitute an adverse

employment action. Alternatively, Plaintiffs seek leave to amend their complaint.

              A. Plaintiffs Have Not Pled an Adverse Employment Action

       Although Dallas County’s alleged facially discriminatory work scheduling policy

demonstrates unfair treatment, the binding precedent of this Circuit compels the Court to

grant Dallas County’s motion. Under Title VII, “an employment action that ‘does not

affect job duties, compensation, or benefits’ is not an adverse employment action.”

Pegram v. Honeywell, Inc., 351 F.3d 272, 282 (5th Cir. 2004) (quoting Banks v. E Baton

Rough Parish Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003)).            Instead, an adverse

employment action for Title VII discrimination claims consists of “ultimate employment

decisions such as hiring, granting leave, discharging, promoting, and compensating.”

Felton v. Polles, 315 F.3d 470, 486 (5th Cir. 2002).

       Plaintiffs respond that the Fifth Circuit has held that employment actions that

effectively change an employee’s job such that it is “objectively worse” qualify as adverse

employment actions. See Pegram, 351 F.3d at 283. Plaintiffs argue that the facially

discriminatory policy of Dallas County changes their jobs to be “objectively worse.”

However, the Court notes that the Fifth Circuit has limited the use of the “objectively

worse” standard to cases involving job transfers or reassignments. See, e.g., Alvarado v.

MEMORANDUM OPINION AND ORDER – PAGE 3
   Case 3:20-cv-00313-N Document 22 Filed 12/01/20              Page 4 of 6 PageID 96



Tex. Rangers, 492 F.3d 605, 612 (5th Cir. 2007) (holding that “a transfer . . . can be a

demotion if the new position proves objectively worse”) (emphasis added); Pegram, 361

F.3d at 283 (“An employment transfer may qualify as an adverse employment action if the

change makes the job objectively worse.”) (emphasis added). The Fifth Circuit utilized

this standard to determine when “a transfer or reassignment can be the equivalent of a

demotion, and thus constitute an adverse employment action.” Williams v. E.I. du Pont de

Nemours and Co., 180 F.Supp.3d 451, 455 (M.D. La. 2016) (citing Alvarado, 492 F.3d at

612–15).

       Changes to an employee’s work schedule, such as the denial of weekends off, are

not an ultimate employment decision. See, e.g., Benningfield v. City of Houston, 157 F.3d

369 (5th Cir. 1998) (holding that transfer to undesirable night shift was not an adverse

employment action in anti-retaliation context); Lewis v. LSG Sky Chefs, No. 3:14-cv-3107-

M-BN, 2015 WL 935125 (N.D. Tex. 2015) (granting motion to dismiss when African-

American truck driver was not permitted to “bid” for a shift schedule when white

coworkers could); Johnson v. Tune, No. 4:10-cv-124, 2011 WL 3299927 (E.D. Tex. Apr.

29, 2011) (granting motion to dismiss when Plaintiff alleged race-based denial of weekends

off). “It is well established that [Plaintiffs’] last three claimed injuries—oppressive change

of hours, denial of particular shifts, and humiliation—are not adverse employment

actions.” Mylett v. City of Corpus Christi, 97 F. App’x 473 (5th Cir. 2004). Plaintiffs

argue that the cases that Dallas County cites are inapposite to the case at hand because they

only reference specific, one-off instances of work schedule denials as opposed to the

present case of a continuing policy of gender discrimination. However, the cases cited by

MEMORANDUM OPINION AND ORDER – PAGE 4
    Case 3:20-cv-00313-N Document 22 Filed 12/01/20            Page 5 of 6 PageID 97



both parties suggest that continuing discrimination in work schedule denials still do not

constitute adverse employment actions. See, e.g., Johnson, 2011 WL 3299927 (denying

African American employee “weekends off from work to attend college”).

       While it is at least plausible that the denial of full weekends off for Plaintiffs is

objectively worse than getting whole weekends off, the Fifth Circuit has not recognized a

work schedule policy alone to be an adverse employment action. 1 See, e.g., Benningfield

v. City of Houston, 157 F.3d 369 (5th Cir. 1998) (holding that “changing [Plaintiff’s] hours,

without more, does not constitute an adverse employment action”). Plaintiffs have pled

that “male and female employees perform the same tasks and the number of inmates during

the week is the same as the number of inmates on the weekend.” Pls.’ Response 2 [12].

Thus, there is no evidence before the Court that Dallas County’s practice affected the

compensation, job duties, or prestige of the Plaintiffs’ employment as required for a finding

that an adverse employment action occurred, and the policy does not rise to the level of an

adverse employment action under Title VII. Furthermore, Plaintiffs agree with Dallas

County that the law under TCHRA should follow Title VII. See Quantum Chem. Corp. v.

Toennies, 47 S.W.3d 473, 474 (Tex. 2001) (looking to Title VII for guidance in interpreting




1
  The Court notes the disagreement between Circuit Courts on this issue. Compare Spees
v. James Marine, Inc., 617 F.3d 380 (6th Cir. 2010) (holding that an “inconvenience
resulting from a less favorable schedule can render an employment action ‘adverse’ even
if the employee’s responsibilities and wages are left unchanged”) (quoting Ginger v.
District of Columbia, 527 F.3d 1340, 1344 (D. C. Cir. 2008)) with Thomas v. Potter, 202
F. App’x 118, 119 (7th Cir. 2006) (undesirable or inconvenient shift change did not rise to
the level of a materially adverse employment action).
MEMORANDUM OPINION AND ORDER – PAGE 5
   Case 3:20-cv-00313-N Document 22 Filed 12/01/20                Page 6 of 6 PageID 98



TCHRA). The Court determines that no adverse employment action occurred for TCHRA

or Title VII purposes. Accordingly, the Court grants Dallas County’s motion to dismiss.

                     B. The Court Grants Plaintiffs Leave to Amend

       Leave to amend should be freely given when justice so requires and should be

granted absent some justification for refusal. Foman v. Davis, 371 U.S. 178 (1962). When

a plaintiff’s complaint fails to state a claim, courts generally give plaintiff the chance to

amend the complaint before dismissing the action with prejudice. See Great Plains Trust

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). Thus, the

Court grants Plaintiffs leave to amend their complaint. Plaintiffs should file their amended

complaint within thirty (30) days of this Order.

                                        CONCLUSION

       Because the Court determines that denial of weekends off does not constitute an

adverse employment decision under Fifth Circuit precedent, the Court grants Dallas

County’s motion to dismiss. The Court grants Plaintiffs leave to amend her pleadings

within thirty (30) days of this Order. If Plaintiffs do not replead within that time, the Court

will dismiss this action with prejudice without further notice.

       Signed December 1, 2020.




                                                          ___________________________
                                                                 David C. Godbey
                                                            United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 6
